FILED
                                                                                      Apr 23, 2019
                                                                                      12:32 PM(CT)
                                                                                   TENNESSEE COURT OF
                                                                                  WORKERS' COMPENSATION
                                                                                         CLAIMS




            TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                              AT GRAY

ROSEMARY GIRARDEAU,                             )   Docket Number: 2018-02-0623
        Employee,                               )
v.                                              )
DANNY HERMAN TRUCKING,                          )   State File Number:15312-2018
INC.,                                           )
         Employer,                              )
and                                             )
CHEROKEE INSURANCE                              )   Judge Brian K. Addington
COMPANY,                                        )
         Carrier.                               )

                             EXPEDITED HEARING ORDER


       This matter came before the undersigned Workers' Compensation Judge on April
15, 2019, for an Expedited Hearing. The threshold issue is whether Ms. Girardeau
elected a remedy in another state. For the reasons below, the Court holds at this time that
she elected her remedy in Missouri and is not entitled to one in Tennessee .

                                     CLAIM HISTORY

       Danny Herman Trucking, a Tennessee Corporation, entered into an employment
agreement in Tennessee with Ms. Girardeau, a Georgia resident. She suffered injuries in
an interstate pile up in Missouri on February 4, 2018. She notified Danny Herman of the
incident and received emergency treatment in Missouri.

        When it received notice, Danny Herman sent Ms. Girardeau a letter informing her
that it intended to administer the claim under Tennessee law. 1 Later, it sent her a series
of Tennessee Choice of Physician forms and started paying temporary disability benefits.
Eventually, she chose Dr. D'Mitri Sofianos, but the parties have not supplied the Court
with her medical records.

1
  Danny Herman filed a First Report of Injury and Notice of First Payment of Compensation with the
Bureau.
                                                1
       After she saw Dr. Sofianos, Danny Herman directed her to Dr. William Dasher,
but she did not want to see Dr. Dasher due to the distance from her home. She previously
retained a Missouri attorney to assist her in a personal injury action due to the Missouri
accident, so she asked that attorney to help her with the issue concerning Dr. Dasher.
The Missouri attorney requested attorney Nikki Kinder file a Claim for Compensation
with the Missouri Division of Workers' Compensation (MDWC) on Ms. Girardeau's
behalf; she did so on April26. The MDWC judge ordered her to see Dr. Dasher.

       Dr. Dasher first saw Ms. Girardeau and recommended surgery, which she did not
want to undergo. The parties did not file any of Dr. Dasher's records.

       Later, Ms. Girardeau filed a Petition for Benefit Determination with the Tennessee
Bureau of Worker's Compensation on November 30 seeking to return to Dr. Sofianos.
Before the mediator issued the Dispute Certification Notice, she added temporary
disability benefits to the issues she wanted the Court to address because Danny Herman
stopped paying temporary disability benefits mid-December.

       Once the mediator issued the DCN, Ms. Girardeau attempted to schedule an
expedited hearing, but the Court issued a stay when it discovered she still had an active
Claim for Compensation with the MDWC. Ms. Girardeau filed a motion for dismissal
with the MDWC, which the MDWC granted without prejudice on February 21, 2019.

      For her part, Ms. Girardeau asserted she made a binding election of remedies
when she selected physicians from the Tennessee Choice of Physician form. Further,
Danny Herman told her that it would administer her claim under Tennessee law. She
argued the claim she filed with the MDWC was not a claim for benefits but rather an
attempt to require Danny Herman to return her to Dr. Sofianos. She requested past and
ongoing temporary benefits and additional medical benefits with Dr. Sofianos.

      Danny Herman asserted Ms. Girardeau made a binding election to seek benefits in
Missouri. Even if she did not, she did not prove her need for treatment primarily arose
from her employment.

                               CONCLUSIONS OF LAW

       Ms. Girardeau need not prove every element of her claim by a preponderance of
the evidence to obtain relief at an expedited hearing. Instead, she must present sufficient
evidence that she is likely to prevail at a hearing on the merits. See Tenn. Code Ann. §
50-6-239(d)(l) (2018); McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp.
App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).



                                            2
       The dispositive issue is whether Ms. Girardeau chose Missouri as the forum to
pursue her claim. The Court holds that she did.

       It is not an employer's decision to determine an employee's remedy. Rather, an
injured worker may elect her remedy when there is a choice of jurisdiction. Here, Danny
Herman filed the appropriate Tennessee forms and began paying benefits that Ms.
Girardeau accepted.

       Against that backdrop, the Court does not consider Ms. Girardeau's acceptance of
the benefits Danny Herman paid a binding election of her remedy. She merely accepted
the benefits that Danny Herman provided. Only when an issue arose, did Ms. Girardeau
take action on her claim. She contacted her Missouri tort attorney, discussed the issue,
and as a result Attorney Kinder filed a Claim for Compensation with the MDWC.
Missouri did not deny jurisdiction and ordered Ms. Girardeau to treat with Dr. Dasher.
She then received medical treatment by Dr. Dasher per the Missouri order.

       Tennessee law is clear that once an employee actively pursues a claim in a venue
that has jurisdiction, the employee is barred from filing a later claim in Tennessee. See
Gray v. Holloway Constr. Co., 834 S.W.2d 277, 281-2 (Tenn. 1992)

       Here, the Court has limited information about the MDWC proceedings, but
considering the information currently available, the Court holds Ms. Girardeau made a
binding election for a Missouri remedy and is not likely to succeed at a hearing on the
merits in proving she is entitled to a remedy in Tennessee. Thus, the Court reserves the
issues of medical and temporary disability benefits.

IT IS, THEREFORE, ORDERED as follows:

   1. Ms. Girardeau's request for benefits is denied at this time.

   2. This matter is set for a Scheduling Hearing on June 6, 2019, at 2:00 p.m. Eastern
      Time. You must call toll-free at 855-543-5044 to participate in the Hearing.
      Failure to call may result in a determination of the issues without your
      participation.

      It is so ORDERED.

      ENTERED this the 23rd day of April, 2019.


                                           IS/ Brian K. Addington
                                          BRIAN K. ADDINGTON, JUDGE
                                          Court of Workers' Compensation Claims

                                            3
      Exhibits

      1. a. Affidavit ofMark Girardeau
           b. Affidavit of Rosemary Girardeau
      2. a. Physician Panels for Mark Girardeau
          b. Physician Panels for Rosemary Girardeau
      3. a. Missouri Department of Labor Order of Dismissal for Mark Girardeau
          b. Missouri Department of Labor Order of Dismissal for Rosemary Girardeau
      4. Driver Physical Requirements form.
      5. Letter from Danny Herman Trucking, Inc.
      6. a. First Report of Payment for Mark Girardeau
         b. First Report of Payment for Rosemary Girardeau
      7. a. First Report of Injury for Mark Girardeau
         b. First Report of Injury for Rosemary Girardeau
      8. Offer of Alternative Modified Work for Mark Girardeau
      9. Offer of Alternative Modified Work for Rosemary Girardeau
      10. Medical Records
          a. Optim Orthopedics
          b. Family Internal Medicine Associates
          c. Lake Regional Occupational Medicine
          d. Effingham Health System
          e. Chatham Orthopedic Associates
          f. OrthoGeorgia
          g. Jack Strickland Rehabilitation Center
          h. BTl-Functional Capacity Evaluation
      11. Identification Purposes Only-Email dated February 8, 2019

Technical Record

      1. a. Petition for Benefit Determination-11130/2018-Mark Girardeau
          b. Petition for Benefit Determination-1116/2019-Mark Girardeau
          c. Petition for Benefit Determination-11/20/2018-Rosemary Girardeau
          d. Petition for Benefit Determination-1116/2019-Rosemary Girardeau
      2. a. Dispute Certification Notice-119/2019-Mark Girardeau
          b. Dispute Certification Notice-1130/2019-Mark Girardeau
          c. Dispute Certification Notice-119/2019-Rosemary Girardeau
          d. Dispute Certification N otice-1 /3 0/20 19-Rosemary Girardeau
      3. a. Request for Expedited Hearing-Mark Girardeau
         b. Request for Expedited Hearing-Rosemary Girardeau
      4. Motion to Consolidate and Set Expedited Hearing
      5. Response to Motion to Consolidate
      6. Supplemental Response to Motion to Set Expedited Hearing
      7. Motion for Transfer of Venue

                                          4
       8. Response to Employer's Motion for Transfer of Venue
       9. Order Temporarily Staying Proceedings
       10. Motion to Lift Temporary Stay of Proceedings and Set Expedited Hearing
       11. Order Lifting Temporary Stay of Proceedings
       12. Employer's Witness and Exhibit List
       13. Employee's Witness and Exhibit List
       14. Employer's Pre-Hearing Statement
       15. a. Expedited Hearing Brief of Mark Girardeau
           b. Expedited Hearing Brief of Rosemary Girardeau




                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Order was sent to the following
recipients by the following methods of service on April 23, 20 19.

         Name              Certified Fax     Email              Service sent to:
                            Mail
Ryan Edens,                                          rcedens@mij s.com
Employee's Attorney                              X   ghfuller@mij s.com
Richard Clark,                                       rclark@eraclides.com
Employer's Attorney                              X   lrayhall@eraclides.com
Rosemary Girardeau,           X                      P.O. Box 100
Employee                                             Register, GA 30452




                                             5
                           Expedited Hearing Order Right to Appeal:

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
      form with the Clerk of the Court of Workers’ Compensation Claims within seven
      business days of the date the expedited hearing order was filed. When filing the Notice
      of Appeal, you must serve a copy upon all parties.

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
      website or any Bureau office) seeking a waiver of the fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
      result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten business days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten business days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers’
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within ten
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within ten business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 .
ll                                                                                                                 .I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                   800-332-2667


                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ _ _ _ _ _ _ __                      2. Address: - - - - - - - - - - - - -

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - - - - - - - -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - - - - - - --

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

     6. I am employed by: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , -

             My employer's address is: - - - - - - - - - - - - - - - - - - - - - - - - -

             My employer's phone number is: - - - - - - - - - - - - - - - - - - - - - - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ _ ___

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are: ' ;                                                     !•
                                                                             '

        Rent/House Payment $              per month     Medical/Dental $            per month

        Groceries         $         per month           Telephone       $           per month
        Electricity       $         per month           School Supplies $           per month
        Water             $         per month           Clothing        $           per month
        Gas               $         per month           Child Care      $           per month
        Transportation $            per month           Child Support   $           per month
        Car               $          per month
        Other             $         per month (describe:


10. Assets:

        Automobile              $ _ _ __ _
                                                        (FMV) -    - - - - -- - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ _ __
                                                        (FMV) - - -- - - -- - -
              )
        Other                   $ _ _ _ __              Describe:_ _ _ __ _ _ _ _ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

_ _ _ dayof _____________ ,20____




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ __ _




LB-1108 (REV 11/15)                                                                         RDA 11082